PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zavodny et al.
Application No. 16/151,200
Filed: October 3, 2018
For: Localization of Autonomous Vehicles via Ground Image Recognition
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed 	December 16, 2021, to expedite
consideration of the concurrently filed petition under the unintentional provisions of 37 CFR
1.137(a), to revive the above-identified application.

The petition under 37 CFR 1.182 is hereby GRANTED. The petition for expedited
consideration includes payment of the petition fee as set forth in 37 CFR 1.17(f). The relief
requested is warranted. Accordingly, the petition under 37 CFR 1.137(a) is being considered out
of turn.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Andrew S. Naglestad appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 17, 2021 which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 18, 2021.  A Notice of Abandonment was mailed November 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay-. 



The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET

cc:    Andrew S. Naglestad
         130 W. Union Street
         Pasadena, CA 91103